— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Fisher, J.), rendered May 26, 1989, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress identification testimony and oral statements made by the defendant to law enforcement officials.
Ordered that the judgment is affirmed (see, People v Dejesus, 185 AD2d 855 [decided herewith]). Mangano, P. J., Thompson, Lawrence and Santucci, JJ., concur.